         Case 1:17-cr-00548-PAC Document 436 Filed 11/19/20 Page 1 of 2




                                                              November 19, 2020

By E-Mail
Judge Paul A. Crotty
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street,
New York, NY 10007

Re:    United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)

Honorable Judge Crotty:

We write to respectfully request that the Court order the Metropolitan Correctional Center
(“MCC”) to arrange for 1-hour standing monthly video teleconferences (VTC), to be conducted
on the first Friday of every month, until in-person visitation resumes. See, e.g. United States v.
Sayfullo Habibullaevic Saipov, 17 Cr. 722 (VSB) (ECF No. 348) (Where Mr. Saipov was
allowed to exchange two 30-minute legal VTCs for two 30-minute family VTCs).

In Mr. Schulte’s case, we have never requested the Court to order legal VTCs. Since the trial
ended, in early March, Mr. Schulte has not been able to see his family. While he receives two 15-
minute phone calls every month, the monthly hour-long SAMs approved family visits have not
been replaced. Other inmates at the MCC have been afforded additional phone minutes, to make
up for the lack of visitation. With COVID-19 numbers rising again in New York, and with strict
quarintine rules for travelers coming from out of state, it is unlikely that Mr. Schulte will be able
to resume family visits any time soon.


We thank the Court for its time and consideration and hope that everyone is well.



                                                              Respectfully,
                                                              /s/
                                                              Sabrina Shroff, Edward Zas &
                                                              Deborah Colson
                                                              Attorneys for Mr. Schulte
         Case 1:17-cr-00548-PAC Document 436 Filed 11/19/20 Page 2 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA          :
                                  :
                                  :           EX PARTE ORDER
         - v -                    :
JOSHUA ADAM SCHULTE               :           17 CR. 548 (PAC)
                                  :
                  Defendant.      :
----------------------------------X

        PAUL A CROTTY, United States District Judge.

        The Bureau of Prisons is DIRECTED to schedule a 1-hour social VTC

for Mr. Schulte on the first Friday of every month. The Bureau of

Prisons should also notify counsel 48 hours before the scheduled phone

call.




Dated:    New York, New York         SO ORDERED:
           November __, 2020




                                   _______________________________
                                     HONORABLE PAUL A. CROTTY
                                     UNITED STATES DISTRICT JUDGE
